Citation Nr: 1409006	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for diabetes mellitus, type II has been received.

2.  Entitlement to service connection for prostate cancer claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of the January 2011 and December 2011 rating decisions by the RO.  The January 2011 rating decision denied service connection for prostate cancer.  The December 2011 rating decision declined to reopen the Veteran's claim for service connection for diabetes.

The Veteran requested a hearing before the Board, which was scheduled for June 2013.  However, in an April 2013 written statement, the Veteran cancelled this hearing request and asked that his claim be forward to the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied service connection for diabetes.  The Veteran was provided notice.  He neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 2009 rating decision is cumulative of the evidence that was of record at the time of that decision and does not relate to any basis for the prior denial.

3.  Exposure to herbicides in service has not been established. 

4.  Prostate cancer did not manifest in service or within one year of separation, and is not attributable to service to include claimed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the March 2009 rating decision is not new and material and the claim for entitlement to service connection for diabetes is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

The RO provided pre-adjudication VCAA notice letters in February 2009 regarding service connection for diabetes, and in July 2010 regarding service connection for prostate cancer.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims. 

The RO also provided a post-adjudication letter, or a revised VCAA letter, in August 2011 to include notice regarding the claim to reopen service connection for diabetes.  As such, the claim for whether new and material evidence to reopen a claim for service connection for diabetes is ready to be considered on the merits.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records and lay statements have been associated with the record. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, a VA examination was not performed with respect to the claim for prostate cancer.  VA's duty to assist includes providing a medical examination when indicated to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79, 83-86 (2006). 

Here, however, as discussed below, the evidence does not establish any in-service event or symptoms, does not show that cancer manifested within one year of active duty, and does not demonstrate that the Veteran has the qualifying service that would entitle him to the benefit sought.  As such, no VA examination is necessary.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for prostate cancer is ready to be considered on the merits.

Analysis

New and Material 

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In January 2008, the Veteran filed a claim for service connection for diabetes as a result of herbicide exposure.  By way of a rating decision in March 2009, the RO denied service connection for diabetes.  The RO explicitly reasoned that the evidence within the claims file provided no conclusive proof that the Veteran served within the Republic of Vietnam.  The RO concluded, "The required service in Vietnam is not shown, nor is there evidence of exposure to herbicides in any other period of service.  Service records show no evidence of actual in-country Vietnam service, but instead verify only service aboard a vessel in the official waters of Vietnam.  There is also no evidence of any other exposure to herbicides in the line of duty."  The Veteran did not file a timely NOD following this decision, nor was new and material evidence submitted within the one-year appeal period.  Thus, the March 2009 RO rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In August 2011, the Veteran filed a claim for service connection for diabetes, which was effectively an application to reopen the claim.  At the time of the March 2009 rating decision, the evidence of record included service treatment records; a service department review of personnel records, revealing a finding that the Veteran did not serve within the Republic of Vietnam; VA treatment records through 2008, which show the Veteran has been diagnosed with diabetes since 2008; and lay statements.  The RO denied the claim for service connection for diabetes primarily because the required service in Vietnam was not shown; therefore there was no presumption of herbicide exposure and no nexus.  The evidence submitted in support of the Veteran's claim since the rating decision in March 2009 was private treatment records, additional VA treatment records through 2011, and additional lay statements.  The evidence did not provide proof that the Veteran served within the Republic of Vietnam or that the Veteran's disability is in any way related to service.

On this record, the Board finds that no new and material evidence has been received to reopen the claim of service connection for diabetes.  The submitted evidence does not relate to a fact necessary to substantiate the claim.  The submitted evidence merely provides further confirmation that the Veteran has been diagnosed with the disability.  At the time of the prior denial, there was evidence of the Veteran's current disability.  Therefore, the evidence showing a diagnosis and treatment for this disability is cumulative.  As such, this evidence does not cure any prior evidentiary defect.

Accordingly, the Board finds that new and material evidence has not been submitted, and the application to reopen the issue of service connection for diabetes is denied.  38 U.S.C.A. § 5108.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2013). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and malignant tumor becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2013); 38 C.F.R. § 3.307, 3.309 (2013).

VA regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  The diseases listed shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2013);38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 501(a), 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).

The Veteran's service treatment records reflect no treatment or reference to prostate complaints or any disorder.  The genitourinary system was evaluated as normal on separation examination in September 1969.

A claim of service connection of prostate cancer was received in July 2010.  In extensive private clinical reports and VA treatment records dating from 2010, the Veteran was reported to have undergone radiation treatments beginning in 2010, the year he was diagnosed.  

The Board thus points out that there is no evidence that prostate cancer had its onset during service or that a malignancy was manifested to a degree of 10 percent or more within one year of discharge from active duty.  Prostate cancer was first clinically demonstrated many years after discharge from active service in service.  Therefore, service connection for prostate cancer may not be granted either directly or presumptively to service pursuant to 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Veteran does not argue, however, that prostate cancer had its onset in service or was manifested within one year thereof.  Rather, he asserts that prostate cancer was precipitated by exposure to Agent Orange in Vietnam for which the presumption of service connection applies for presumed exposure to Agent Orange.  He contends that he suffers from prostate cancer as the result of exposure to herbicides while serving aboard the USS Bausell, DD 845, off the coast of Vietnam in 1968 and 1969.  He stated that he served close enough to the Vietnamese coastline to be exposed to herbicides, and that the water he drank was contaminated with herbicides. 

In this regard, however, the Board finds that the Veteran did not have service in the Republic of Vietnam.  His DD-214 and personnel records reflect that although the Veteran was identified as serving aboard the USS Bausell, which was in the official water in the Republic of Vietnam during wartime period, the records failed to provide conclusive proof of in-country service.  The records were negative for any proof of service in Vietnam or evidence of exposure to herbicides.  Review of the record discloses that research was performed to address his reported Vietnam service.  A memorandum for the record dated in November 2012, documents an attempt to verify his service in Vietnam.  The memorandum concluded that the Veteran served on-board the USS Bausell, DD 845, which was not in the inland waters or docked in the Republic of Vietnam; therefore, exposure to Agent Orange is not conceded.  In view of the above, the Veteran cannot demonstrate actual duty or visitation in the Republic of Vietnam and exposure to herbicides/Agent in Vietnam is not conceded. 

The Veteran asserts that he served close enough to the Vietnamese coastline to be exposed to herbicides.  Lay evidence must be considered when a Veteran seeks disability benefits.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this instance, however, the Veteran's statements alone cannot be accepted as competent evidence.  This is because the question of whether he has prostate cancer related to Agent Orange necessarily turns on whether he can demonstrate the requisite service to support the presumptive benefit.  The Board finds that despite his statements to the contrary, there is no documentation of him ever having visitation in Vietnam despite searches in this regard.  His belief that he was close enough does not constitute proof of exposure.  As such, the Board must conclude that the Veteran lacks qualifying service in Vietnam and corroborating evidence of exposure to herbicides therein.  Presumption of herbicide exposure is warranted if the conditions of service involved duty or visitation to the Republic of Vietnam which is not demonstrated in this case.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, as exposure to Agent Orange is not conceded, it is unnecessary to discuss whether prostate cancer may be presumed to be related thereto.

In summary, the Board concludes that there is no reliable and/or probative evidence indicating that the Veteran has prostate cancer related to service or to any incident therein.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim and service connection for prostate cancer is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

The application to reopen the claim for service connection for diabetes mellitus, type II is denied.

Service connection for prostate cancer is denied


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


